Citation Nr: 1813028	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-35 086	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical Center (MC) in North Florida/South Georgia Veterans Health System

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, in the amount remaining after appropriate Medicare payments have been made, for medical services rendered by the John D. Archbold Memorial Hospital from April 29, 2015, to May 1, 2015.  


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  He died in May 2015.  The appellant is his widow.  

This matter comes before the Board of Veterans Appeals (Board) from a June 2015 decision of the VA Medical Center to deny VA payment for private hospital services during the Veteran's terminal hospitalization.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on her part is required.


REMAND

The appellant is seeking payment or reimbursement for medical expenses stemming from the Veteran's terminal hospitalization at the John D. Archbold Memorial Hospital from April 29, 2015, to May 1, 2015.  

Briefly, on April 29, 2015, the Veteran was discovered unconscious in his home, and was taken to the John D. Archbold Memorial Hospital by ambulance.  There it was determined he had suffered a stroke.  He died in the hospital on May 1, 2015.  

Relevant to his case, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-17.1002.  The governing statue, 38 U.S.C. § 1725 was amended effective February 1, 2010. Pub.L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would extinguish only part of a Veteran's liability.  Pub.L. No. 111-1376, 123 Stat. 3495 (2010) (codified at 38 U.S.C. § 1725 (c)(4); see also 38 C.F.R. § 17.1005.  Thus payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.

Significantly, since the VAMC denied this claim in 2015, the United States Court of Appeals for Veterans Claims (Court) has held invalid the VA regulation, 38 C.F.R. § 17.1002(f), which prohibited reimbursement when a health-plan contract covers part of the expenses.  Staab v. McDonald, 28 Vet. App. 50 (2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).

The VAMC denied payment for the Veteran's hospital expenses solely on the basis that he also had Medicare coverage.  In its explanation for the denial, the VAMC incorrectly stated that the Veteran had Medicare Part A and Part B coverage, when as shown by the copy of his Medicare card, he only had Part A coverage.  This mistake is not dispositive of the case, however; rather the holding in Staab now requires the VA to cover any portion of the hospital bill which Medicare did not.  

There are several other preliminary matters which must be ascertained before a decision on this case can be made, however.  Although the appellant credibly states she is the Veteran's wife and the executor of his estate, the file currently does not contain documentation of such.  Therefore upon remand, adequate evidence of their marriage, and documentation that she is indeed the executor of the estate should be obtained.  See 38 C.F.R. §§ 3.204, 3.205.  

The current record contains only partial documentation of the bills for services presented by the private providers and no information as to how much of those bills were paid by Medicare.  Under the provisions of 38 U.S.C. § 1725(c)(4)(B), in any case in which a third party, such as Medicare, is financially responsible for part of the Veteran's emergency treatment expenses, the Secretary of VA shall be the secondary payer.  Therefore, adequate verification of the original bill and the remaining amount must be obtained upon remand.

Another requirement for reimbursement pursuant to 38 U.S.C. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA facility within the previous 24 months.  38 U.S.C. § 1725(b).  Again, the appellant has credibly asserted that the Veteran was enrolled in the VA health care system prior to his death; however, the record as it is currently before the Board does not include evidence as to whether the Veteran meets this requirement.  As such, a remand is required to determine if the Veteran was enrolled in the VA health care system at the time of the unauthorized medical expenses, and whether he had received care at a VA medical facility in the prior 24 months.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate documentation of the appellant's status to bring this claim, i.e., of her marriage to the Veteran and/or of her status as the executor of his estate should be obtained.

2.  Copies of all relevant billing and payment statements pertaining to the medical services rendered by the John D. Archbold Memorial Hospital from April 29, 2015, to May 1, 2015, and information as to which portions of the bill were paid by Medicare should be obtained.

3.  Clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to his hospitalization in April 2015.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims folder.  

4.  After undertaking any additional development deemed necessary, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record, with consideration of 38 U.S.C. § 1725 , as construed by Staab.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

